Citation Nr: 0017578	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97-13 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement for service 
connection for chronic low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1968 to April 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the New 
York, New York, Regional Office (RO) which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
chronic low back disability.  In June 1999, the Board 
remanded the veteran's application to the RO for additional 
action.  

In January 2000, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The veteran may have submitted informal claims of entitlement 
to service connection for depression, post-traumatic stress 
disorder (PTSD), a nerve disorder, and chronic neck injury 
residuals.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  In March 1982, the Board denied service connection for a 
chronic low back disability.  

2.  The evidence submitted since the March 1982 Board 
decision is relevant and probative of the issue at hand.  

3.  The veteran was treated for a lumbar paravertebral muscle 
sprain during active service which apparently resolved 
without chronic residuals.  

4.  A chronic low back disability was not manifested during 
active service or for many years after service separation.  
The veteran's current lumbar spine degenerative disc disease 
and degenerative joint disease have not been shown to have 
originated during active service.  

CONCLUSIONS OF LAW

1.  The March 1982 Board decision denying service connection 
for a chronic low back disability is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic low back 
disability has been presented.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic low back 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1105 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203, 206 (1999), 
citing Elkins v. West, 12 Vet. App. 209 
(1999).  


I.  Prior Board Decision

In March 1982, the Board denied service connection for a 
chronic low back disability upon its determinations that the 
veteran had sustained an acute back injury during active 
service which resolved without chronic residuals; a chronic 
back disability was not shown during or proximate to active 
service; and his current low back syndrome did not originate 
during active service.  The veteran and his accredited 
representative were provided with copies of the decision.  

The evidence considered by the Board in reaching its March 
1982 decision may be briefly summarized.  An April 1969 naval 
hospital summary indicates that the veteran was assaulted and 
sustained a cervical, thoracic, and lumbar paravertebral 
muscle sprain.  Contemporaneous X-ray studies of the lumbar 
spine revealed spina bifida occulta at L5 and no other 
abnormalities.  The report of his April 1970 physical 
examination for service separation conveys that the veteran 
exhibited a normal spine and no musculoskeletal 
abnormalities.  VA clinical documentation dated in June 1979 
notes that the veteran complained of left-sided low back 
pain.  He reported that he had sustained a back injury in a 
1969 inservice mugging.  An impression of low back syndrome 
was advanced.  




II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1982 Board decision 
denying service connection for a chronic low back disability 
consists of VA clinical documentation dated between 1996 and 
1998; the transcript of the January 2000 hearing before the 
undersigned Member of the Board; and written statements from 
the veteran.  An August 1995 VA X-ray study of the 
lumbosacral spine revealed minimal L3 hypertrophic changes.  
A May 1996 VA magnetic resonance imaging study of the 
lumbosacral spine revealed L4-5 and L5-S1 disc herniations.  
At the time of the prior Board decision, there was 
essentially no low back diagnosis.  The additional VA 
clinical documentation reflects that the veteran has been 
diagnosed with lumbosacral spine degenerative disc disease 
and degenerative joint disease.  Such clinical findings 
constitute new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic low back disability.  

III.  Service Connection

It is necessary to next determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Winters v. West, 12 Vet. App. 203, 206.  A "well-grounded" 
claim is one which is plausible.  The Court has directed 
that, in order for a claim for service connection to be 
well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

As noted above, the April 1969 naval hospital summary 
indicates that the veteran sustained a lumbar paravertebral 
muscular sprain in an assault.  Contemporaneous X-ray studies 
of the lumbar spine revealed spina bifida occulta at L5 and 
no other abnormalities.  At his April 1970 physical 
examination for service separation, the veteran exhibited a 
normal spine and no musculoskeletal abnormalities.  

VA clinical documentation dated in June 1979 notes that the 
veteran complained of left-sided low back pain.  He reported 
that he had sustained a back injury in a 1969 inservice 
mugging.  An impression of low back syndrome was advanced.  

At a December 1979 VA examination for compensation purposes, 
the veteran related that he had injured his back in 1969 and 
was hospitalized for two days; did not have any subsequent 
back "trouble" until 1979 when he again experienced back 
pain; and currently had radiating mid-back pain.  The 
examiner identified no current lumbosacral abnormalities.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed no abnormalities.  

An August 1980 written statement from Geneva Tucker conveys 
that the veteran had stayed with her after returning from 
active service.  She stated that the veteran had complained 
about his back at that time and missed some work because of 
his complaints.  An August 1981 written statement from Jose 
W. Siu, M.D., relates that the veteran had been treated for a 
back sprain since November 1977.  

An August 1995 VA treatment record reflects that the veteran 
complained of low back pain of nine months' duration.  He 
presented a history of an inservice low back injury.  
Contemporaneous X-ray studies of the lumbar spine revealed 
minimal L3 hypertrophic changes and no other abnormalities.  
A February 1996 VA treatment record notes that the veteran 
complained of radiating low back pain.  He presented a 
history of low back pain since service.  The May 1996 VA 
magnetic resonance imaging study of the lumbosacral spine 
revealed herniated discs at L4-5 and L5-S1.  An October 1996 
VA treatment record states that the veteran complained of low 
back pain of "many years'" duration.  An impression of 
"[ruleout] radiculopathy with cord compression" was 
advanced.  

At the January 2000 hearing before the undersigned Member of 
the Board, the veteran testified that he had sustained a low 
back injury during active service and received ongoing 
treatment thereafter for his current chronic low back 
disability from the VA and a Dr. Gordon.  The veteran 
clarified that Dr. Gordon either had moved away or was dead 
and his clinical records were therefore unavailable.  

The veteran was treated for a lumbar spine paravertebral 
muscle sprain in April 1969.  Subsequent naval treatment 
records make no reference to that injury or any chronic 
residuals thereof.  The report of the veteran's April 1970 
physical examination for service separation relates that no 
chronic lumbar spine paravertebral muscle sprain residuals or 
other spinal or musculoskeletal abnormalities were 
identified.  Such findings tend to establish that the 
veteran's inservice lumbar spine paravertebral muscle sprain 
resolved without chronic residuals.  The first objective 
clinical evidence of the onset of a chronic lumbosacral spine 
disability is dated in August 1995, some twenty-five years 
after service separation.  No medical professional has 
advanced the existence of an etiological relationship between 
the veteran's current lumbosacral spine degenerative disc 
disease and degenerative joint disease and his inservice 
lumbar spine paravertebral muscle sprain and/or active 
service.  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

VA treatment records note that the veteran had a history of 
chronic low back pain since active service.  The comments 
were apparently based solely upon the veteran's subjective 
history.  In reviewing a similar factual scenario, the Court 
has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

As the record lacks competent evidence establishing that the 
veteran's chronic lumbosacral degenerative disc disease and 
degenerative joint disease originated during active service 
or to a compensable degree within one year of service 
separation, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  In addition, there 
is no competent evidence that otherwise relates the disorder 
to service.  The veteran has not asserted that he sustained 
the claimed disorder in combat.  In light of this fact, the 
Board finds that the provisions of 38 U.S.C.A. § 1154 (West 
1991) do not serve to advance his claim.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Accordingly, the instant 
claim is denied.  

The possibility of additional evidence was explored by the 
undersigned Member of the Board during the hearing on appeal.  
The record was left open for the submission of additional 
documentation.  No additional evidence was subsequently 
received.  The undersigned Board Member addressed the 
requirements of a well-grounded claim.  The actions of the 
undersigned Board Member comply with the provisions of 
38 C.F.R. § 3.103 (1999).  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the veteran has not been 
prejudiced by the decision herein.  The veteran was denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of a well-grounded 
claim.  The result is the same.  
IV.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic low back disability is 
granted.  Service connection for a chronic low back 
disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

